DETAILED ACTION
This Second Non-Final Office Action is in response to Applicant communication filed on 5/10/2022. In Applicant’s amendment, claims 1, 3, 6-10, 12, and 15-19 were amended. Claims 20-21 are new. Claims 2, 4, 5, 11, 13, and 14 are canceled.
Claims 1, 3, 6-10, 12, and 15-21 are currently pending and have been rejected as follows. IDS filed 3/10/22, 4/6/2022, and 6/7/2022 have been considered.
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 102 are withdrawn. New rejections under 35 USC 103 are issued.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 16-19 that claim 1 is patentable under Step 2A, prong 2 because it is directed towards the practical application of a self-learning method that allows a default object map to be automatically updated with automatically suggested, data steward approved mappings for future migrations. Examiner respectfully disagrees. 
	The method as claimed is not focused on improving a computer or a technology, does not apply the judicial exception with a particular machine, does not effect a transformation or reduction of a particular article to a different state or thing nor does it apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception. It may provide a way to facilitate migrating contact records from a source customer relationship management (CRM) database to a target CRM database but that alone is insufficient to show the claimed subject matter yields a practical application. The claim provides no additional structural details that would distinguish any device required to be employed to practice the claimed subject matter as claimed, such as the recited “source CRM database”, “support database”, “communication network”, “electronic storage” and “electronic interactive user interface” from its generic counterparts. 
	With respect to the retrieving, determining, generating, migrating, and updating steps, the Specification attributes no special technical meaning to any of these operations, individually or in the combination, as claimed. In the Office’s view, these are common computer processing functions that one of ordinary skill in the art at the time of the invention would have known generic computers were capable of performing and would have associated with generic computers. Cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).
Beyond the abstract idea of offer-based price optimization, the claims merely recite "well-understood, routine conventional activit[ies ]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 134 S.Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294) .... For example, claim 1 recites "sending a first set of electronic messages over a network to devices," the devices being "programmed to communicate," storing test results in a "machine-readable medium," and "using a computerized system . . . to automatically determine" an estimated outcome and setting a price. Just as in Alice, "all of these computer functions are 'well-understood, routine, conventional activit[ies]' previously known to the industry." Alice, 134 S.Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original); see also buySAFEl Inc. v. Google, Inc.], 765 F.3d [1350,] 1355 [(Fed. Cir. 2014)] ("That a computer receives and sends the information over a network-with no further specification-is not even arguably inventive.").
Id. at 1363.
	The Office is unable to point to any claim language suggestive of a practical application. A contention that such an application exists is insufficient where the claim does not reflect it. Rather than showing that the claimed method describes a practical application, Applicant points to result-based functional language that is without any particular means for achieving any purported practical application.
	Applicant argued on p. 17
such migration can face a variety of challenges. For example, the contact data included in target contact records may be in a different format and include different attribute fields than the source contact records. Additionally, an enterprise may want to exclude from the migration process contact data in source CRM database that is of no value or interest. Claim 1 incorporates a number of technical actions that provide a practical application to solve these challenges.
	But Applicant does not explain how the method technically accomplishes this. The Office does not see and Applicant did not sufficiently explain how the method technically “migrates” contact records in different formats and excluding contact records from migration. The “source CRM database”, “support database”, “communication network”, “electronic storage” and “electronic interactive user interface” are otherwise generic. Without more by way of technical detail about how the method migrates contact data in different formats and excluding contact records from migration, arguing that the claimed subject matter is a practical application relies on result-based functional language.
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Pazdziora reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-10, 12, and 15-21 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-volatile digital storage medium). Claims 1, 3, 6-10, 12, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a process (reciting a “method”). Claims 10-18 are directed toward the statutory category of a machine (reciting a “system”). Claim 19 is directed toward the statutory category of an article of manufacturer (reciting a “non-volatile digital storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 10 and 19 are directed to an abstract idea by reciting retrieving …  an electronic source contact record corresponding to a source contact … associated with the source CRM system, the source contact record being formatted according to a source record format and including a first set of data fields populated with information about the source contact; retrieving … an electronic support contact record corresponding to the source contact, the support contact record indicating a perceived value of the source contact; determining, based on the perceived value of the source contact, if the source contact record meets a predefined migration criteria, and if so performing a migration process to migrate information included in the source contact record to the target CRM system, the migration process comprising: retrieving … an object map that maps a subset of data fields of the first set of data fields to corresponding data fields of the target set of data fields, determining a suggested mapping for at least one data field of the first set of data fields that is not mapped by the object map to a corresponding data field of the target set of data fields; generating … presenting the suggested mapping to a data steward for approval; upon receiving an input indicating approval of the suggested mapping by the data steward, generating a draft target contact record by copying information from the first set of data fields into corresponding data fields of the target set of data fields based on both the object map and the approved suggested mapping; migrating the draft target contact record to the target CRM system; and updating the object map to incorporate the approved suggested mapping and saving the updated map … for use during a future migration process. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and because the claims recite mental processes (including an observation, evaluation, judgment, opinion). The claims retrieve contact data to be migrated from a source system to a target system and determine if the contact data meets a predefined migration criteria to perform a migration process which is a commercial interaction and mental process.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor and non-volatile storage, a source CRM database, a support database, a communication network, an electronic storage, an electronic interactive user interface) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 3, 6-9, 12 and 15-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-10, 12, and 15-21 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Dragomirescu et al, US Publication No. 2018/0246886 A1, hereinafter Dragomirescu in view of
McConnell et al, US Publication No. 2013/0218883 A1, hereinafter McConnell, in view of
Pazdziora et al, US Publication No. 20150248403 A1, hereinafter Pazdziora. As per,

Claims 1, 10, 19
Dragomirescu teaches
A computer implemented method for migrating electronically stored contact data from a source customer relationship management (CRM) system to a target CRM system that comprises a plurality of electronic target contact records that are formatted according to a target record format and that each include 5a target set of data fields populated with information about a respective existing contact, comprising, upon occurrence of a triggering event, automatically: /
A computer system comprising a processor and non-volatile storage storing computer instructions that when executed by the processor configure the computer system to migrate electronically stored contact data from a source customer relationship management (CRM) system to a target CRM system that 5comprises a plurality of electronic target contact records that are formatted according to a target record format and that each include a target set of data fields populated with information about a respective existing contact, wherein the computer system is configured to, upon occurrence of a triggering event, automatically: /
A non-volatile digital storage medium storing computer instructions that when executed by a processor configure the processor to migrate electronically stored contact data from a source customer relationship management (CRM) system to a target CRM system that comprises a plurality of target contact records 10that each include a target set of data fields populated with information about a respective existing contact, wherein the instructions include instructions to: (Dragomirescu [0026] “the source server 102 and the target server 104 can be implemented in the form of an on-demand multi-tenant customer relationship management (CRM) system that can support any number of authenticated users ( e.g., client devices 106) and multiple tenants (e.g., client devices 108);” [0027])
retrieving, through a communication network, an electronic source contact record corresponding to a source contact from a source CRM database associated with the source CRM system, the source contact record being formatted according to a source record format and including a first set of data fields populated with information about the source contact; (Dragomirescu [0007] “The set of relevant data can include user profile data;” [0008] “The user profile data can include text files containing a name, an address, a title, a city, and a state. The set of relevant data can include data associated with at least one of a service and an item provided by the tenant. The service can include at least one of storing and processing data;” [0026] “the source server 102 and the target server 104 can be implemented in the form of an on-demand multi-tenant customer relationship management (CRM) system;” [0055] “The sale-service cloud 304 can share data with (e.g., transmit data to and receive data from) the application cloud 308 using a connector. The application cloud 308 can include a platform configured to utilize customer data, such as orders, customer information and recommended products received from the sale-service cloud 304;” [0038] “data 114a stored within the source database 114 and data 122a stored within the target database 122 include different formats. The migration module 132 can be configured to format the relevant data to match the format of target data 122a.”)
retrieving, from a source support database, an electronic support contact record corresponding to the source contact, […]; (Dragomirescu [0056] “The target server 312 can include an online social platform that enables tenants to connect customers, partners, and employees with each other and the data and records they require to accomplish a task. The target server 312 can provide a real-time collaboration between tenants and customers with the ability to share data between multiple devices connected to the connected server 300 and a target server.”) 
[…];
[…];
[…];
generating an electronic interactive user interface […]; (Dragomirescu [0011] “a user interface module including a file manager configured to present a list of data objects to a user … an application protocol interface (API) toolkit configured to perform user-selected functions to update the data objects”) 
[…];
[…];
[…].
Dragomirescu does not explicitly teach, McConnell however in the analogous art of data management systems teaches
[…] the support contact record indicating a perceived value of the source contact; (McConnel [0055]; [0089] “ when the number of interactions is high, e.g., above a threshold set by the user 203 or by default, the determined raw score can be the maximum value, indicating that the contact 201a is relevant to the user 203 based on this relevance factor 317”)
determining, based on the perceived value of the source contact, if the source contact record meets a predefined migration criteria, and if so performing a migration process to migrate information included in the source contact record to the target CRM system, the migration process comprising:  (McConnel [0055] “when the record 315 under consideration is a contact record 322 corresponding to a person, e.g., the user's contact 201a, a relevance factor 317 can be directed to a frequency with which the user 203 has interactions with the contact 201a associated with the contact record 322, i.e., how many times has the user 203 called, emailed, and/or texted the contact 201a;” [0089] “ when the number of interactions is high, e.g., above a threshold set by the user 203 or by default, the determined raw score can be the maximum value, indicating that the contact 201a is relevant to the user 203 based on this relevance factor 317”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Dragomirescu’s customer relationship management system’s data migration to include a perceived value of a contact in view of McConnell in an effort to effectively understand a particular customer’s needs (see McConnell ¶ [0007] & MPEP 2143G).
Dragomirescu / McConnell do not explicitly teach, Pazdziora however in the analogous art of data management systems teaches 
retrieving, from an electronic storage, an object map that maps a subset of data fields of the first set of data fields to corresponding data fields of the target set of data fields, (Pazdziora [0025] “At 302, the migration server 118 may determine whether the next source schema table has an associated migration instruction;” [0024] “The migration instructions for a given source schema table may define a mapping between columns of the source schema table and columns of one or more tables of the target schema 113 …  migration instructions may be stored”)
determining a suggested mapping for at least one data field of the first set of data fields that is not mapped by the object map to a corresponding data field of the target set of data fields;  Page: 6 of 21 (Pazdziora [0024] “At 204, migration instructions may be created for each non-translatable source schema table. The migration instructions may be generated in an automated manner (e.g., by the migration server 118 or other suitable processing component).”)
[…] presenting the suggested mapping to a data steward for approval; (Pazdziora [0024] “the migration instructions may be generated manually, for example, by a developer after reviewing the non-translatable tables generated at 202”)
upon receiving an input indicating approval of the suggested mapping by the data steward, generating a draft target contact record by copying information from the first set of data fields into corresponding data fields of the target set of data fields based on both the object map and the approved suggested mapping;  (Pazdziora [0024] “the migration instructions may be generated manually, for example, by a developer after reviewing the non-translatable tables generated at 202;” [0035] “The migration example above utilizing EmployeeDataSS and EmployeeDataTS may also be executed utilizing a pre-migration phase. For example, during the pre-migration phase, the migration server 118 may create at the source database 106 a pre-migration table, EmployeeDataPM … Accordingly, instead of translating EmployeeDataSS column-by-column using database selects, the migration server 118 may skip EmployeeDataSS and simply copy EmployeeDataPM to the target database 112”)
migrating the draft target contact record to the target CRM system; and (Pazdziora [0025] “At 206, the migration server 118 may execute the migration”)
updating the object map to incorporate the approved suggested mapping and saving the updated map to the electronic storage for use during a future migration process. (Pazdziora [0024] “Upon completion, migration instructions may be stored, for example, in a table definition file that is associated with the appropriate table.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Dragomirescu’s customer relationship management system’s data migration and McConnell’s perceived value to include determining a suggested mapping for a data field that is not mapped by the mapping instructions and updating the mapping policy with the suggested mapping upon approval in view of Pazdziora in an effort to reduce computing resources during future migrations (see Pazdziora ¶ [0013] & MPEP 2143G).
Claims 3, 12
Dragomirescu does not explicitly teach, McConnell however in the analogous art of data management systems teaches
wherein the perceived value of the source contact is based on a quantity of communication activities associated with the source contact as tracked through an email exchange server.  (McConnell [0033] “the monitoring agent 305 can be configured to detect … a user's email client on the user's enterprise desktop computer, and to monitor updates to the contact records 322, event records 324, account records 325, and/or any other CRM record(s) 320 stored in the data store 321. In an embodiment, the monitoring agent 305 can be configured to create and/or update a correspondence record 326 when such an interaction is detected and to store the new or updated correspondence record 326 in the data store 321;” [0055] “when the record 315 under consideration is a contact record 322 corresponding to a person, e.g., the user's contact 201a, a relevance factor 317 can be directed to a frequency with which the user 203 has interactions with the contact 201a associated with the contact record 322, i.e., how many times has the user 203 called, emailed, and/or texted the contact 201a”)
The rationales to modify/combine the teachings of Dragomirescu with/and the teachings of McConnell are presented in the examining of claims 1, 10 and incorporated herein.
Claims 6, 15
Dragomirescu teaches
wherein the support contact record includes a second set of data fields populated with information about the source contact and […]; (Dragomirescu [0012] “The migration engine can be configured to monitor files and directories in the subset of the source database and in the local computing device, and to reconcile updated files in real time;” [0013] “The data migration can include receiving an update event in a source database and transmitting updated data filtered based on relevance to a target database.”)
Dragomirescu / McConnell do not explicitly teach, Pazdziora however in the analogous art of data management systems teaches
[…] generating the draft target contact record comprises: merging information from the first set of data fields and the second set of data fields in accordance with the object map and the approved suggested mapping.  (Pazdziora [0024] “the migration instructions may be generated manually, for example, by a developer after reviewing the non-translatable tables generated at 202;” [0035] “The migration example above utilizing EmployeeDataSS and EmployeeDataTS may also be executed utilizing a pre-migration phase. For example, during the pre-migration phase, the migration server 118 may create at the source database 106 a pre-migration table, EmployeeDataPM … Accordingly, instead of translating EmployeeDataSS column-by-column using database selects, the migration server 118 may skip EmployeeDataSS and simply copy EmployeeDataPM to the target database 112;” [0025] “At 206, the migration server 118 may execute the migration”)
The rationales to modify/combine the teachings of Dragomirescu / McConnell with/and the teachings of Pazdziora are presented in the examining of claims 1, 10 and incorporated herein.
Claims 7, 16
Dragomirescu / McConnell do not explicitly teach, Pazdziora however in the analogous art of data management systems teaches
wherein determining the suggested mapping is based on comparing a format of the at least one data field of the first set of data fields that is not mapped by the object map to formats of one or more of the data fields of the target set of data fields.  (Pazdziora [0024] “ migration instructions are defined utilizing data definition language commands that are either common to both schemas 107, 113 or return data in a known format recognizable according to the target schema 113;” [0026] “migration instructions may be focused on commands, such as the database select, that return data in a predictable format that is readable according to the target schema 113.”)
The rationales to modify/combine the teachings of Dragomirescu / McConnell with/and the teachings of Pazdziora are presented in the examining of claims 1, 10 and incorporated herein.
Claims 8, 17
Dragomirescu / McConnell do not explicitly teach, Pazdziora however in the analogous art of data management systems teaches
wherein determining the suggested mapping is based on similarities in a name of the at least one data field of the first set of data fields that is not mapped by the object map to names of one or more of the data fields of the target set of data fields.  (Pazdziora [0035]-[0042] and Tables 4-5)
The rationales to modify/combine the teachings of Dragomirescu / McConnell with/and the teachings of Pazdziora are presented in the examining of claims 1, 10 and incorporated herein.
Claims 9, 18
Dragomirescu / McConnell do not explicitly teach, Pazdziora however in the analogous art of data management systems teaches
wherein migrating the draft target contact record to the target CRM system comprises determining if the draft target contact record corresponds to an individual that is also the subject of one of the target contact records, and if so, performing a duplicate record processing process in accordance with a predefined mapping policy. (Pazdziora [0070] “In the example, assume that the data column in table A1 contains duplicates. In the example target schema 113, the duplicate are removed.”)
The rationales to modify/combine the teachings of Dragomirescu / McConnell with/and the teachings of Pazdziora are presented in the examining of claims 1, 10 and incorporated herein.
Claims 20, 21
Dragomirescu teaches
wherein the support contact record includes a second set of data fields populated with information about the source contact, and determining the suggested mapping comprises: retrieving, from the source support database, an electronically stored source support map that maps data fields of the first set of data fields of the source contact record to corresponding data fields in the second set of data fields of the support contact record; (Dragomirescu [0067] “the mapping function can include an automatic process to create a structure index associated to key values for the data in the source system and a process to generate a key function that calculates the change of the key value” and associated table noting the example of a mapping function)
Dragomirescu / McConnell do not explicitly teach, Pazdziora however in the analogous art of data management systems teaches
retrieving, from a target support database, an electronically stored target support map that maps data fields of the target set of data fields to corresponding data fields in a set of electronic target support contact records that correspond to the target contact records, wherein the support contact record and the target contact records share a common record format; (Pazdziora [0013] “The pre-migration table may be arranged in a manner that is consistent with a corresponding table of the target schema. In some examples, the pre-migration table may be arranged in a manner that is identical to an identically named table in the target schema. During migration, the computer system may transfer the pre-migration table to the target database, while the one or more source schema tables are skipped (e.g., not transferred to the target database). In this way, data from the source schema tables is transferred to target database in a form that is consistent with the target schema”)
generating the suggested mapping by matching the at least one data field of the first set of data fields that is not mapped by the object map to the corresponding data field of the target set of data fields based on a comparison of the source support map and the target support map.  (Pazdziora [0011] “The set of database selects that are executed may define a mapping between the source schema and the target schema such that the data and data relationships of the source database are maintained after migration to the target database”)
The rationales to modify/combine the teachings of Dragomirescu / McConnell with/and the teachings of Pazdziora are presented in the examining of claims 1, 10 and incorporated herein.

Claims 5, 14
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170329770 A1; Martens et al, A Data Decomposition Method for Stepwise Migration of Complex Legacy Data, 2018.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624